        4:08-cr-01252-TLW           Date Filed 07/28/20          Entry Number 320            Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION


    United States of America,                               Criminal No. 4:08-cr-01252-TLW

           v.
                                                                                  Order
    Sonny Lavoris Mack.



          The defendant was ordered detained on January 23, 2019 by United States Magistrate

Judge Thomas E. Rogers, III. ECF No. 283. The Court scheduled a supervised release revocation

hearing in this matter for March 31, 2020. This hearing was then cancelled due to the ongoing

COVID-19 pandemic. At that time, the Court rescheduled the hearing for May 11, 2020. However,

due to ongoing concerns surrounding the COVID-19 pandemic and a significant rise in case

numbers in the state of South Carolina, that hearing was cancelled. The Court then scheduled a

supervised release revocation hearing in this matter for July 23, 2020, to proceed by

videoconference pursuant to Section 15002(b)(1)(F) of the Cares Act, Pub. L. No. 116-136. The

Court is required to have the consent of the defendant to conduct a supervised release revocation

hearing. CARES Act, Pub. L. No. 116-136, § 15002(b)(1)(F). Due to the circumstances of this

matter, the Court did not receive consent to conduct a videoconference supervised release

revocation hearing.

          Therefore, the Court proceeded over a status conference on July 22, 2020.1 During the

proceeding, the parties provided information about the status case. At the request of the defendant,



1
 The Court attempted to conduct the status conference by videoconference. However, due to technical difficulties
with the videoconferencing technology, the matter proceeded by telephone. The Government was represented by an
Assistant United States Attorney and Defendant Mack was represented by a Federal Public Defender (FPD). The
defendant was not present. The FPD represented that he would file a waiver of presence to the extent it was deemed
necessary.

                                                        1
     4:08-cr-01252-TLW         Date Filed 07/28/20      Entry Number 320         Page 2 of 2




and with consent of the Government, the Court granted a consent motion for a continuance. If,

ultimately, the violations are not contested and the defendant consents to proceeding by

videoconference, the parties are instructed to notify the Court so that a videoconference supervised

release revocation may be scheduled. Absent consent, the Court intends to proceed with an in-

court revocation hearing as soon as it is safe in light of the COVID-19 pandemic.


                                                             s/ Terry L. Wooten_____________
                                                             Senior United States District Judge

July 25, 2020
Columbia, South Carolina




                                                 2
